RECOMMENDED FOR PUBLICATION
                                Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                       File Name: 22a0055p.06

                   UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT



                                                             ┐
 PIERRE SALAME AJAMI,
                                                             │
                                  Petitioner-Appellee,       │
                                                              >        No. 20-5283
                                                             │
        v.                                                   │
                                                             │
 VERONICA TESCARI SOLANO,                                    │
                               Respondent-Appellant.         │
                                                             ┘

 Appeal from the United States District Court for the Middle District of Tennessee at Nashville.
                   No. 3:19-cv-00161—Eli J. Richardson, District Judge.

                                   Argued: October 27, 2021

                              Decided and Filed: March 29, 2022

                      Before: GUY, MOORE, GIBBONS, Circuit Judges.

                                      _________________

                                            COUNSEL

ARGUED: Lyndsay A. Gorton, CROWELL & MORING LLP, Washington, D.C., for
Appellant. Ashley Goins Alderson, STITES & HARBISON PLLC, Nashville, Tennessee, for
Appellee. ON BRIEF: Scott L. Winkelman, Rebecca Baden Chaney, CROWELL & MORING
LLP, Washington, D.C., for Appellant. Ashley Goins Alderson, Rebecca McKelvey Castañeda,
STITES & HARBISON PLLC, Nashville, Tennessee, for Appellee.

       GIBBONS, J., delivered the opinion of the court in which GUY, J., joined. MOORE, J.
(pp. 13–21), delivered a separate dissenting opinion.
 No. 20-5283                    Salame Ajami v. Tescari Solano                             Page 2


                                      _________________

                                           OPINION
                                      _________________

       JULIA SMITH GIBBONS, Circuit Judge. Pierre Salame Ajami (“Salame”) petitioned
for the return of his two minor children under the Hague Convention on Civil Aspects of
International Abduction. The children were removed from Venezuela, their country of habitual
residence, to the United States by their mother, Veronica Tescari Solano (“Tescari”).
The district court granted Salame’s petition and ordered the children be returned to Venezuela.
We affirm.

                                                    I.

       Tescari and Salame are Venezuelan citizens and have two minor children together, EAST
and PGST. In 2018, Tescari removed the children from their home in Barquisimeto, Venezuela,
and brought them with her to the United States. Salame filed a petition under the Hague
Convention seeking the children’s return on February 20, 2019. Tescari and, as derivative
family members, the children were granted asylum in the United States on June 10, 2019. The
district court held a bench trial on Salame’s petition on July 30, July 31, August 6, and December
6, 2019.

       The parties stipulated to the applicability of the Convention and to the following facts:

       (1) EAST and PGST are under the age of sixteen; (2) EAST and PGST’s habitual
       residence is Venezuela for the purposes of the Convention; (3) Petitioner had
       rights of custody, as contemplated by the Convention, under Venezuelan law at
       the time the Children were removed from Venezuela; (4) Petitioner was
       exercising rights of custody with respect to the minor Children at the time
       Respondent removed them from Venezuela; (5) Pursuant to the Hague
       Convention, Respondent wrongfully removed the Children from Venezuela and
       their retention in the United States is wrongful under Venezuelan law; and
       (6) Petitioner filed his Petition for Return on February 20, 2019, which is within
       one year of the Children’s removal from Venezuela.

Ajami v. Solano, No. 3:19-cv-00161, 2020 WL 996813, at *3 (M.D. Tenn. Feb. 28, 2020). This
stipulation established Salame’s prima facie case of wrongful removal, so the only issue before
the district court was whether Tescari established an affirmative defense under Article 13(b) of
 No. 20-5283                     Salame Ajami v. Tescari Solano                               Page 3


the Hague Convention, Oct. 25, 1980, T.I.A.S. No. 11,670.              See 22 U.S.C. § 9003(e)(2);
Friedrich v. Friedrich, 78 F.3d 1060, 1067 (6th Cir. 1996).

       The district court concluded Tescari failed to establish, by clear and convincing evidence,
her affirmative defense that returning the children to Venezuela would subject them to a grave
risk of physical or psychological harm or otherwise place them in an intolerable situation. It
therefore granted Salame’s petition and ordered that the children be returned to Venezuela.

                                                      II.

       In 1988, the United States ratified the Hague Convention, which Congress implemented
through the International Child Abduction Remedies Act, 102 Stat. 437, as amended, 22 U.S.C.
§ 9001 et seq.     The Convention attempts “[t]o address ‘the problem of international child
abductions during domestic disputes.’” Lozano v. Montoya Alvarez, 572 U.S. 1, 4 (2014)
(citation omitted). “It is the Convention’s core premise that ‘the interests of children . . . in
matters relating to their custody’ are best served when custody decisions are made in the child’s
country of ‘habitual residence.’” Monasky v. Taglieri, 140 S. Ct. 719, 723 (2020) (alteration in
original) (citation omitted). Generally, the Convention requires the prompt return of children
wrongfully removed from their country of habitual residence. Id. But certain exceptions apply.
A court “is not bound to order the return of the child[ren] if . . . there is a grave risk that [their]
return would expose the child[ren] to physical or psychological harm or otherwise place the
child[ren] in an intolerable situation.” Convention, art. 13(b). The party seeking to avoid
removal must demonstrate this exception applies “by clear and convincing evidence.” 22 U.S.C.
§ 9003(e)(2)(A).

       In cases involving a petition under the Hague Convention for return of children, we
review the district court’s findings of fact for clear error. Simcox v. Simcox, 511 F.3d 594, 601
(6th Cir. 2007). We review de novo the district court’s application of the Convention to the facts
and its conclusions about American, foreign, and international law. Id. Whether a child would
be exposed to a “grave risk” of harm or returned to an “intolerable situation” are mixed questions
of law and fact that we also review de novo. Id.; Blondin v. Dubois, 238 F.3d 153, 158 (2d Cir.
 No. 20-5283                     Salame Ajami v. Tescari Solano                              Page 4


2001) (“The District Court’s application of the Convention to the facts it has found, like the
interpretation of the Convention, is subject to de novo review.”).

       We affirm the district court’s conclusion that Tescari failed to present clear and
convincing evidence that an Article 13(b) exception applies. She failed to demonstrate that
returning the children to Venezuela would expose them to a grave risk of physical or
psychological harm or otherwise subject them to an intolerable situation. On appeal, Tescari
argues the district court’s conclusion was error because the children’s father is physically and
verbally abusive; Venezuela is a zone of war and famine; and the Venezuelan court system is
unable to adjudicate the parties’ custody dispute. She further claims the district court failed to
properly consider her and the children’s grant of asylum. We address each of her claims in turn.

                                                 A.

       Tescari claims that returning the children to Venezuela would expose them to a grave risk
of harm due to Salame’s alleged history of domestic violence. In a Hague Convention case, our
precedent establishes three broad categories of abuse: minor, clearly grave, and cases in the
middle, in which the abuse “is substantially more than minor, but is less obviously intolerable.”
Simcox, 511 F.3d at 607−08. A case involving relatively minor abuse would likely not pose a
grave risk to the child nor place the child in an intolerable situation. See id. at 607. In such
cases, the district court has no discretion to refuse the petition to return because the Article 13(b)
threshold has not been met. Id. A case in which the abuse is clearly grave typically involves
“credible evidence of sexual abuse, other similarly grave physical or psychological abuse, death
threats, or serious neglect.” Id. at 607−08. Cases in the middle category call for a fact-intensive
inquiry into “the nature and frequency of the abuse, the likelihood of its recurrence, and whether
there are any enforceable undertakings that would sufficiently ameliorate the risk of harm to the
child caused by its return.” Id. at 608.

       First, Tescari contends the district court erred in finding that the claimed abuse towards
her, which was allegedly witnessed by the children, falls into the category of minor abuse.
Tescari claims that Salame physically abused her by dragging her through the house by her hair,
resulting in three bruises, and verbally abused her by telling her she can hang herself. She also
 No. 20-5283                     Salame Ajami v. Tescari Solano                              Page 5


argues the district court failed to consider the “entire mosaic” of the parties’ relationship and thus
erred in finding that there was no pattern of violent and abusive behavior. CA6 R. 42, Appellant
Amended Br., at 37−38.       The district court found that Tescari established one incident of
physical abuse by Salame towards her in 2013, although it did not conclusively determine what
happened. See Ajami, 2020 WL 996813, at *8 (“Although the Court finds that something
happened between [Salame] and [Tescari] on one occasion in 2013, [Tescari’s] vague reference
to other incidents of violence is insufficient to establish that these additional incidents of abuse
occurred.”). It also determined that the parties “have a tumultuous relationship that negatively
affects EAST and PGST.” Id. at *7. Over the course of its multiday trial, the district court heard
testimony and considered evidence from both parties, and it was unable to find that Salame ever
abused the children.      The district court made credibility determinations, and its factual
conclusions regarding Tescari’s allegations of abuse are not clearly erroneous.

       For comparison, in Simcox, the petitioner repeatedly beat his children by hair pulling, ear
pulling, and belt whipping. 511 F.3d at 599. He also banged the respondent’s head on the
window of a car in which they were travelling and struck her in front of the children. Id. There,
we held that the abuse fell into the middle category because it was “somewhat less serious than
the abuse in which other courts have refused to order return … [b]ut [was] also decidedly more
serious than the abuse in those cases . . . in which courts have declined to find a ‘grave risk’ of
harm.” Id. at 609. Here, the district court found one credible incident of abuse. This incident—
even when considered alongside the other alleged and unproven conduct—is clearly less serious
and less frequent than the middle-level abuse detailed in Simcox. We agree with the district
court’s conclusion that the one incident of abuse falls into the relatively minor category, and we
echo its comment that calling such abuse “relatively minor” does not mean we find any type,
level, or frequency of abuse acceptable. Rather, the abuse does not rise to the level of a viable
defense to the children’s return under Article 13(b).

       Second, Tescari claims the district court erred because “an order of return must be
supported by evidence of no potential future harm to the Children.” CA6 R. 42, Appellant
Amended Br., at 39. But this is only a relevant inquiry once the Article 13(b) threshold has been
met and the case involves clearly grave abuse. Simcox, 511 F.3d at 608 (explaining the court
 No. 20-5283                             Salame Ajami v. Tescari Solano                       Page 6


should refuse to grant a petition of return in cases where the abuse falls into the clearly grave
category “unless ‘the rendering court [can] satisfy itself that the children will in fact, and not just
in legal theory, be protected if returned to their abuser’s custody’” (quoting Van De Sande v. Van
De Sande, 431 F.3d 567, 570 (7th Cir. 2005))). Because the abuse in this case is relatively
minor, the district court had no discretion to refuse the petition nor to consider evidence of
potential future harm.

                                                            B.

       Tescari claims the district court “erred in finding that the children do not face a grave risk
of physical or psychological harm from a return to Venezuela, a zone of war and famine”;
thereby placing herself and the children in an intolerable situation. CA6 R. 42, Appellant
Amended Br., at 22. The difference between exposing a child to a “grave risk of harm” and
subjecting a child to an “intolerable situation” is not clearly established in our court’s precedent.
But an “‘intolerable situation’ must be different from ‘physical or psychological harm,’ but
nevertheless serious,” meaning “either it cannot be borne or endured, or it fails some minimum
standard of acceptability.” Pliego v. Hayes, 843 F.3d 226, 233 (6th Cir. 2016). An “intolerable
situation” can arise when the state of habitual residence is experiencing civil instability. See id.
at 232−33. Similarly, a grave risk of harm exists when “return of the child puts the child in
imminent danger prior to the resolution of the custody dispute—e.g., returning the child to a
zone of war, famine, or disease.” Friedrich, 78 F.3d at 1069. But an intolerable situation does
not arise merely when the child would be returned to a country “where money is in short supply,
or where educational or other opportunities are more limited than in the requested State.” Id. at
1068−69. Whether reviewed for grave risk of harm or intolerable situation, this is an inquiry that
evaluates both Venezuela’s overall dangerousness and the particular circumstances the children
would face if returned to Venezuela. See Mendez Lynch v. Mendez Lynch, 220 F. Supp. 2d 1347,
1364 (M.D. Fla. 2002); see also Pliego, 843 F.3d at 232 (citing id. at 1364−65).

       First, we note the lack of precedent identifying any country as a zone of war sufficient to
trigger the grave risk or intolerable situation exception.1 In Silverman v. Silverman, the Eighth

       1
           Neither the district court nor the parties cite any cases to the contrary.
 No. 20-5283                        Salame Ajami v. Tescari Solano                          Page 7


Circuit overturned the district court’s conclusion that violence in Israel “constitute[d] a ‘zone of
war,’ warranting application of the ‘grave risk’ exception.” 338 F.3d 886, 900 (8th Cir. 2003).
It based its decision, in part, on the fact that schools and businesses were open, the general
regional violence threatened everyone in Israel, and it was not putting the children in any more
specific danger than when their mother voluntarily moved them there. Id.

       Turning to Venezuela, a district court in Massachusetts noted that the conditions in the
country are “analogous to countries experiencing war, famine, or disease, such as Syria, Somalia,
Afghanistan, and Iraq,” however it did not need to determine whether the child would face a
grave risk of harm if returned to Venezuela because the child had reached a degree of maturity
for his preference to be considered. Avendano v. Balza, 442 F. Supp. 3d 417, 431 (D. Mass. Feb.
25, 2020), aff’d, 985 F.3d 8 (1st Cir. 2021). On the other hand, a district court in Florida recently
considered Venezuela’s food and medicine shortages and violent protests, and it held these
conditions do not rise to the level of a zone of war, famine, or disease. Crespo Rivero v.
Carolina Godoy, No. 18-cv-23087, 2018 WL 7577757, at *4 (S.D. Fla. Oct. 12, 2018). We also
note that Venezuela is not actively torn by civil war—it remains a single integrated country
capable of signing international treaties. As such, it remains a fellow signatory to the Hague
Convention.

       Here, the parties presented evidence of the humanitarian and political crises unfolding in
Venezuela and evidence of the particular circumstances the children would face if returned.
Admissible evidence included testimony regarding the frequent protests in Barquisimeto, an
incident of criminal violence against the family in their home approximately ten years ago, and
shortages of gas, water, food, electricity, and medication. But the district court also received
evidence that the protests are avoidable by not traveling on certain streets, the grocery store near
Salame’s home is stocked with food and water, Salame’s home is equipped with a generator, the
family has access to medical care and medication, and the children will return to their school and
soccer teams. Ultimately, Tescari and Salame paint very different pictures of family life in the
children’s home country. Considering both parties’ evidence, the district court determined
Salame could provide the children with shelter, food, and medication in Venezuela. This factual
finding is not clearly erroneous.
 No. 20-5283                    Salame Ajami v. Tescari Solano                              Page 8


       We recognize that Venezuela has been suffering from years-long, well-documented
political and socioeconomic crisis, characterized by economic instability, power outages, food
and medicine shortages, and violent protests. But we must base our decision on the record
evidence, and we are required to consider the particular circumstances to which the children are
returning. EAST and PGST are being returned to a home with adequate shelter, food, water, and
medical care. Although the conditions in Venezuela are less stable than those the children likely
enjoyed in Murfreesboro, Tennessee, this does not mean they would face an intolerable situation
or a grave risk of harm upon return. Despite Venezuela’s political schisms and civil unrest,
Tescari failed to introduce sufficient evidence that it is a zone of war, famine, or disease
warranting an Article 13(b) affirmative defense.

                                                C.

       Tescari argues the district court erred by concluding that the Venezuelan court system
can adjudicate the parties’ custody dispute.         She claims her custody dispute cannot be
adjudicated in her children’s home country because she “cannot travel to Venezuela to
participate in custody proceedings, nor will the Venezuelan court system meaningfully
adjudicate custody,” and this constitutes an intolerable situation.        CA6 R. 42, Appellant
Amended Br., at 30. In Pliego, we held that an “intolerable situation” can “encompass situations
where the courts of the state of habitual residence are practically or legally unable to adjudicate
custody.” 843 F.3d at 232. Whether an intolerable situation exists is a mixed question of fact
and law we review de novo, but the district court’s underlying factual determination that
Venezuelan courts can adjudicate custody is reviewed for clear error. See id. (“[E]ven though a
showing that Turkish courts could not properly adjudicate custody in this case could amount to
an intolerable situation, the district court did not clearly err as a matter of fact in finding that
Turkish courts could adjudicate custody.”).

       Tescari does not argue she is legally unable to adjudicate custody in Venezuela. Rather,
she claims that she cannot participate in custody proceedings there because she “cannot travel to
Venezuela without a grave risk of harm to herself.” CA6 R. 42, Appellant Amended Br., at 30.
She argues that because she was granted political asylum in the United States, allegedly due to
her fear of the Maduro regime, she cannot return to adjudicate custody as it would place her in an
 No. 20-5283                     Salame Ajami v. Tescari Solano                             Page 9


intolerable situation or subject her to a grave risk of harm. Notably, this is not an argument she
raised in the district court proceedings. Generally, we “decline to entertain arguments not
presented in the first instance to the trial court.” Brown v. Crowe, 963 F.2d 895, 897 (6th Cir.
1992). Although Tescari’s claim of fear may be relevant to her ability to adjudicate custody in
Venezuela, this is a matter of first impression on appeal, and we decline to consider it.

       Tescari next argues that the district court erred in concluding that she failed to prove the
corruption of the Venezuelan courts and the undue influence of Salame. Tescari points to
testimony about general corruption in the Venezuelan judiciary, testimony about persecution of
political opposition leaders, and her attorney’s testimony about proceedings being biased in favor
of Salame due to his political connections. However, there was also evidence that Tescari’s
attorney has been able to file documents, review case files, and even secured a new judge to
oversee the parties’ custody dispute after requesting recusal of the previous judge. Ultimately,
the district court found that delays in court proceedings among the parties and other examples of
purported corruption “are not so severe as to indicate the Venezuelan courts are corrupt or that
they would be unable to fairly adjudicate the custody dispute.” Ajami, 2020 WL 996813, at *19.
This factual finding is not clearly erroneous, and any defects in the Venezuelan court system fall
short of what is required for an intolerable situation. Pliego, 843 F.3d at 235.

                                                 D.

       Lastly, Tescari argues the district court failed to properly consider her grant of asylum,
thereby “threaten[ing] the sovereignty of the executive branch.” CA6 R. 42, Appellant Amended
Br., at 43. She claims the district court’s order effectuating return, despite the children’s asylee
status, usurps Congress’s authority and renders null the executive branch’s asylum
determination. (Id. at 25.) We find Tescari’s argument without merit because the district court
has the authority to order the return of wrongfully removed children, regardless of whether the
children were previously granted asylum.

       The Fifth Circuit considered a similar question in Sanchez v. R.G.L., 761 F.3d 495 (5th
Cir. 2014). In Sanchez, three children sought reversal of the district court’s finding under the
Convention that they should be returned to their mother in Mexico. Id. at 499. While their
 No. 20-5283                      Salame Ajami v. Tescari Solano                          Page 10


appeal was pending, the children were granted asylum in the United States pursuant to 8 U.S.C.
§ 1158, which states “the Attorney General … shall not remove or return the alien to the alien’s
country of nationality.” Id. at 501−02. This grant of asylum is discretionary and requires that
the recipient have suffered past persecution or demonstrate a “well-founded fear of persecution
on account of race, religion, nationality, membership in a particular social group, or political
opinion.” 8 U.S.C. § 1101(a)(42)(A), incorporated by 8 U.S.C. § 1158(b)(1)(B)(i). On appeal,
the children argued that the grant of asylum superseded the district court’s order. Sanchez,
761 F.3d at 509.

       The Fifth Circuit rejected this argument, refusing to hold that the grant of asylum must be
revoked before the children could be returned to Mexico. Id. at 510. The court held that “[t]he
language of the INA indicates that the discretionary grant of asylum is binding on the Attorney
General or Secretary of Homeland Security.” Id. However, no authority was offered “that the
discretionary grant of asylum confers a right to remain in the country despite judicial orders
under this Convention.”        Id.    Moreover, “[t]he asylum grant does not supercede the
enforceability of a district court’s order that the children should be returned to their mother, as
that order does not affect the responsibilities of either the Attorney General or Secretary of
Homeland Security under the INA.” Id. The court recognized that the factors relevant to an
asylum grant may also be “relevant to whether the Hague Convention exceptions to return should
apply.” Id. But Sanchez did not hold that the fact asylum was granted, in and of itself, is a basis
for remand.    Id.   Rather, it was the newly available evidence associated with the asylum
proceedings that the Fifth Circuit remanded for the district court to consider. Further, “[d]espite
similarities, the asylum finding that the children have a well-founded fear of persecution does not
substitute for or control a finding under Article 13(b) of the Convention about whether return
‘would expose the child to physical or psychological harm or otherwise place the child in an
intolerable situation.’” Id. (citation omitted).

       The case before us is slightly different in that Tescari and, derivatively, the children were
granted asylum before the district court ordered return of the children. But, as in Sanchez, she
and the children were granted asylum under 8 U.S.C. § 1158, and we adopt the Fifth Circuit’s
reasoning here. “The judicial procedures under the Convention do not give to others, even a
 No. 20-5283                        Salame Ajami v. Tescari Solano                                 Page 11


governmental agency, authority to determine [the] risks” children may face upon return to their
country of habitual residence. Sanchez, 761 F.3d at 510. Thus, “an asylum grant does not
remove from the district court the authority to make controlling findings on the potential harm to
the child.” Id. The district court made independent findings on whether the children would face
an intolerable situation or a grave risk of harm in Venezuela, considering all offered, admissible,
and relevant evidence. “The prior consideration of similar concerns in a different forum” may be
relevant, but a grant of asylum does not strip the district court of its authority to make controlling
findings regarding circumstances the children may face upon return. Id.

        We also note the difference in evidentiary burdens between asylum proceedings and
those under the Convention’s framework. To be granted asylum, eligibility must be shown by a
preponderance of the evidence. See 8 C.F.R. § 1208.13(a), (b)(1)(i). But for an Article 13(b)
affirmative defense to apply, the respondent must establish the exception by clear and convincing
evidence. 22 U.S.C. § 9003(e)(2). Additionally, the opportunity for participation by interested
parties may be different—here, Salame did not participate in the asylum proceedings.

        Although the Fifth Circuit vacated the district court’s return order and remanded the
matter to the district court to consider the newly “available evidence from the asylum
proceedings,” we do not find remand necessary here. Sanchez, 761 F.3d at 511. Here, the
district court did not explicitly mention the grant of asylum in its Order. But the grant of asylum
was discussed at trial, and the district court admitted into evidence Tescari’s “Asylum Approval”
document.2 Tescari had the opportunity to present evidence from the asylum proceedings, which
may have also been relevant to the instant proceedings, to the district court but failed to do so.
Now, on appeal, she fails to point to any evidence that would have been elicited from the asylum
proceedings that the district court failed to cover over the course of the four-day trial. Her
argument rests solely on the district court’s lack of a discussion of the effect of the grant of
asylum itself in its Order. But a grant of asylum does not substitute for the district court’s
determination that Tescari failed to establish an Article 13(b) affirmative defense based on grave


        2
          On appeal, Salame claims we may not rely on this document, marked D-20 at trial, because it was not
admitted into evidence. Although Salame’s attorney objected to D-20 when it was shown to Tescari at trial, she
withdrew her objection the next day. The updated exhibit list also indicates that D-20 was admitted.
 No. 20-5283                           Salame Ajami v. Tescari Solano                                        Page 12


risk of harm or intolerable situation. Nor does it substitute for our own de novo finding of the
same.

         While the factors that go into a grant of asylum may be relevant to determinations under
the Hague Convention,3 the district court has a separate and exclusive responsibility to assess the
applicability of an Article 13(b) affirmative defense. We reject Tescari’s argument that a grant
of asylum deprives federal courts of authority to enforce the Hague Convention.

                                                          III.

         We affirm the district court’s order that EAST and PGST be returned to their habitual
residence in Venezuela.




         3
           We do not hold that a district court need not consider a grant of asylum at all. Rather, under these
circumstances, in which Tescari had the opportunity to present evidence related to her asylum to the district court
and fails to point to any evidence from the asylum proceedings that may also have been relevant to the Article 13(b)
analysis, remand is not necessary for the district court to mention the piece of paper itself. The effects of the asylum
grant may be relevant to the Article 13(b) analysis, but Tescari’s argument on appeal is that the district court’s
failure to examine her asylum grant “threatens the sovereignty of the executive branch.” CA6 R. 42, Appellant
Amended Br., at 43. This argument is without merit and irrelevant to the Article 13(b) analysis. Insofar as Tescari
argues the grant of asylum affects her other claims, these issues were not raised in the district court and, as discussed
above, we decline to consider them.
 No. 20-5283                    Salame Ajami v. Tescari Solano                           Page 13


                                      _________________

                                            DISSENT
                                      _________________

        KAREN NELSON MOORE, Circuit Judge, dissenting. The Hague Convention governs
proceedings when children are wrongfully removed from their country. But other international
and domestic human rights obligations provide special protections for refugees. Although grants
of asylum do not control the outcome of a proceeding under the Hague Convention, they do
inform the Hague Convention’s application, and a district court abuses its discretion when it
declines even to consider them. I respectfully dissent.

A. Statutory and International Law Background

        Before turning to the specifics of this case, I start by discussing the mandates imposed by
the Hague Convention and international and domestic asylum law. The Hague Convention on
the Civil Aspects of International Child Abduction has the dual purposes of “secur[ing] the
prompt return of children wrongfully removed to or retained in any Contracting State” and
“ensur[ing] that rights of custody and of access under the law of one Contracting State are
effectively respected in the other Contracting States.” Hague Convention, art. 1, Oct. 25, 1980,
T.I.A.S. No. 11,670, 1343 U.N.T.S. 89 (“Hague Convention”).              Wrongful removals and
retentions are those that are “in breach of rights of custody . . . under the law of the State in
which the child was habitually resident immediately before the removal or retention” if “those
rights were actually exercised . . . or would have been so exercised but for the removal or
retention.” Id. art. 3.

        The International Child Abduction Remedies Act (“ICARA”), 22 U.S.C. §§ 9001–11,
implements the Hague Convention. ICARA provides that parents may petition a federal or state
court to return children who have been wrongfully removed, id. § 9003(b), and the petitioner
must show by a preponderance of evidence “that the child has been wrongfully removed or
retained within the meaning of the Convention,” id. § 9003(e)(1)(A). “[A] court in the abducted-
to nation has jurisdiction to decide the merits of an abduction claim, but not the merits of the
underlying custody dispute.” Friedrich v. Friedrich, 78 F.3d 1060, 1063 (6th Cir. 1996).
 No. 20-5283                     Salame Ajami v. Tescari Solano                            Page 14


       The Hague Convention establishes various affirmative defenses for respondents who
oppose children’s return. Two are relevant to this case. The first, found in Article 13(b), applies
when “there is a grave risk that [the child’s] return would expose the child to physical or
psychological harm or otherwise place the child in an intolerable situation.” The second, found
in Article 20, is operative when “[t]he return of the child . . . would not be permitted by the
fundamental principles of the requested State relating to the protection of human rights and
fundamental freedoms.” A respondent must establish these defenses by clear and convincing
evidence. 22 U.S.C. § 9003(e)(2).

       Although these exceptions are “narrow,” they are not insignificant.               22 U.S.C.
§ 9001(a)(4).    This court has previously cautioned against “making the threshold so
insurmountable that district courts will be unable to exercise any discretion in all but the most
egregious cases.” Simcox v. Simcox, 511 F.3d 594, 608 (6th Cir. 2007). These affirmative
defenses are important because “the Convention’s mandate of return gives way before the
primary interest of any person in not being exposed to physical or psychological danger.” Id. at
609 (internal quotation omitted).

       The affirmative defenses are implicated when a family has received asylum. To qualify
for asylum, a person must have been persecuted or have “a well-founded fear of persecution on
account of race, religion, nationality, membership in a particular social group, or political
opinion.” 8 U.S.C. § 1101(a)(42), incorporated by 8 U.S.C. § 1158(b)(1)(B)(i). “In the case of
an alien granted asylum,” as is the case with Tescari and her children, “the Attorney General . . .
shall not remove or return the alien to the alien’s country of nationality.” Id. § 1158(c)(1)(A).

       Recognizing the overlap between the Hague Convention’s affirmative defenses and the
asylum inquiry, the Fifth Circuit held in Sanchez v. R.G.L., 761 F.3d 495, 510 (5th Cir. 2014),
that “[t]he children’s asylum grant . . . is relevant to whether the Hague Convention exceptions to
return should apply.”      The Fifth Circuit recognized that “[t]he district court makes an
independent finding of potential harm to the children,” in part because “the evidentiary burdens
in the asylum proceedings and those under ICARA’s framework are different.” Id. Nonetheless,
it concluded that “grants of asylum are relevant to any analysis of whether the Article 13(b) or 20
exception applies.” Id. at 511. The Fifth Circuit remanded the case to the district court “to
 No. 20-5283                           Salame Ajami v. Tescari Solano                                      Page 15


consider the asylum grants, assessments, and any related evidence not previously considered that
relates to whether Article 13(b) or 20 applies.”1                 Id.    In short, although the Fifth Circuit
acknowledged that an asylum grant does not control the outcome of a case brought pursuant to
the Hague Convention, the asylum grant is relevant, and the district court should consider it.

         At least one court outside of the United States has considered the interplay between
asylum and the Hague Convention. In A.M.R.I. v. K.E.R., [2011] O.N.C.A. 417 (Can. Ont.
C.A.), the Court of Appeals for Ontario that held that the Hague Convention did not require the
return of a child who had been granted refugee status. The Canadian court explained:

         [T]he principle of non-refoulement is directly implicated where the return of a
         refugee child under the Hague Convention is sought. Nothing in the [Immigration
         and Refugee Protection Act (IRPA)] purports to exempt child refugees from the
         application of s. 115 in a Hague Convention case. Nor does the Hague
         Convention purport to elevate its mandatory return policy above the principle of
         non-refoulement.
         In our view, properly interpreted, the Hague Convention contemplates respect for
         and fulfillment of Canada’s non-refoulement obligations. Specifically, art. 13(b)
         of the Hague Convention permits the refusal of an order of return concerning a
         child, who would otherwise be automatically returnable under art. 12, if “there is
         a grave risk that his or her return would expose the child to physical or
         psychological harm or otherwise place the child in an intolerable situation.” In
         addition, art. 20 provides for the denial of an order of return if it would not be
         permitted “by the fundamental principles of the requested State relating to the
         protection of human rights and fundamental freedoms.” In accordance with the
         interpretive principles set out above, arts. 13(b) and 20 must be construed in a
         manner that takes account of the principle of non-refoulement.

[2011] O.N.C.A. 417 ¶¶ 67–68. The court further explained that “[u]nder both s. 115 of the
IRPA and its international human rights obligations, Canada is prohibited from engaging in the
refoulement of Convention refugees, including refugee children.” Id. ¶ 71. “Consequently, the
exception to return under art. 20 is engaged in cases involving refugee children.” Id. Likewise,
“when a child has been recognized as a Convention refugee by the [Immigration and Refugee
Board], a rebuttable presumption arises that there is a risk of persecution on return of the child,”


         1
         After the Fifth Circuit’s decision, the mother withdrew her request for the children’s return, so the district
court never considered this issue. Sanchez v. Sanchez, No. SA-12-CA-568-XR, 2015 WL 3448009, at *6 (W.D.
Tex. May 27, 2015).
 No. 20-5283                     Salame Ajami v. Tescari Solano                          Page 16


which “clearly implicates the type of harm contemplated by art. 13(b) of the Hague Convention.”
Id. ¶ 74.

        The Canadian court’s opinion is “entitled to considerable weight” because it comes from
a “sister signatory.” Abbott v. Abbott, 560 U.S. 1, 12 (2010) (quoting El Al Israel Airlines, Ltd.
v. Tsui Yuan Tesng, 525 U.S. 155, 176 (1999)). “The principle applies with special force here,
for Congress has directed that ‘uniform international interpretation of the Convention’ is part of
the Convention’s framework.” Id. (quoting 42 U.S.C. §§ 11601(b)(3)(B), now codified at 22
U.S.C. § 9001(b)(3)(B)).

        To summarize: the Hague Convention generally favors the return of children, but its
affirmative defenses create exceptions.       As both domestic and international courts have
recognized, those defenses are implicated when a party has received asylum. With this as
background, I turn to Article 13(b), Article 20, and their application in this case.

B. Article 13(b)

        First, the asylum grants implicate the court’s analysis under Article 13(b). This provision
creates an affirmative defense to the Hague Convention’s requirements when “there is a grave
risk that [the child’s] return would expose the child to physical harm or otherwise place the child
in an intolerable situation.” Hague Convention, art. 13(b). The “intolerable-situation” exception
in Article 13(b) is “different from ‘physical or psychological harm,’ but nevertheless serious.”
Pliego v. Hayes, 843 F.3d 226, 233 (6th Cir. 2016). An intolerable situation either “cannot be
borne or endured, or it fails some minimum standard of acceptability.” Id. In a case such as this,
in which a parent is granted asylum and children are granted derivative asylum, the “grave risk
of harm” exception is not implicated, but the “intolerable situation” exception is.

        The intolerable-situation exception “can encompass situations where the courts of the
state of habitual residence are practically or legally unable to adjudicate custody.” Pliego,
843 F.3d at 232. This exception is highly relevant in a case such as this, in which a parent has
received asylum. In Pliego, we looked to decisions by foreign courts that held that the exception
applied when a parent was unable to return to the country to which the other parent sought to
have the child returned. Id. at 234–35 (collecting cases); see Neumann v. Neumann, 684 F.
 No. 20-5283                          Salame Ajami v. Tescari Solano                                     Page 17


App’x 471, 482 (6th Cir. 2017). For example, Australian courts have looked to whether a parent
is able to get a visa to return to the country where the custody proceedings would have taken
place. See State Cent. Auth. of Victoria v. Ardito (Unreported, Family Court of Australia, Joske
J, 29 October 1997) ¶ 50 (Austl.) (“[T]he fact that the respondent is unable to gain entry into the
United States for the purpose of appearing in these proceedings, amounts to what can only be
described as a serious denial of natural justice. . . . Accordingly, I am of the opinion that the fact
that the respondent is denied entry into the United States constitutes a grave, or in this case an
almost certain risk, that the child Y will be placed in an intolerable situation.”). A Canadian
court has similarly suggested that a situation may be intolerable when a parent is unable to leave
the country to participate in custody proceedings in other countries. See Chan v. Chow, [2001]
199 D.L.R. 4th 478, ¶¶ 65–66 (Can. B.C.C.A.).

        The district court did not analyze whether Tescari can return to Venezuela. It did not
consider the grant of asylum.2 The district court evaluated the children’s living situation whether
Tescari “chooses to return to Venezuela with the Children” or “chooses not to return to
Venezuela with the Children.” Ajami v. Solano, No. 3:19-cv-00161, 2020 WL 996813, at *9
(M.D. Tenn. Feb. 28, 2020). It also analyzed whether corruption in the Venezuelan courts
rendered them unable to adjudicate the custody dispute. Id. at *18–20. However, it never
considered Tescari’s grant of asylum in either of these discussions.                      Nor did it make an
independent assessment of whether Tescari would be able to return to Venezuela, let alone
whether she would be able to do so in light of her asylum status.3

        This oversight is significant. Even apart from the risks that an asylee faces in their home
country, an asylum grant impacts that person’s ability to return. Individuals who are granted
asylum in the United States may be unable to return to their home country without facing a
substantial risk that their asylum will be revoked. See U.S. Citizen & Immigration Servs., Policy


        2
          The district court opinion discusses asylum only in the context of Salame’s testimony that he did not give
permission for Tescari to travel abroad with the children because he believed Tescari was planning to seek asylum in
the United States. 2020 WL 996813, at *2, 5.
        3
           The majority incorrectly implies that, on appeal, Tescari’s asylum argument is wholly disconnected from
her Article 13(b) analysis. Maj. Op. at 12 n.3. However, Tescari’s brief explicitly links her asylum grant, her
inability to return to Venezuela, and Article 13(b). Appellant Br. at 30–31.
 No. 20-5283                     Salame Ajami v. Tescari Solano                            Page 18


Manual, Chapter 6 – Termination of Status and Notice to Appear Considerations, (A)(1),
https://www.uscis.gov/policy-manual/volume-7-part-m-chapter-6.

       Children are placed in an intolerable situation when their parent is forced to choose
between the risk that the parent will lose their asylum status in the United States and the risk that
the parent will lose custody of the children if the parent fails to return to the country in which
custody will be adjudicated. Although Tescari’s attorney has continued to litigate on her behalf
in Venezuelan courts despite her absence, see, e.g., R. 101 (Tr. at 46) (Page ID #2658), it is
unclear how effective these efforts can be. At the very least, the situation that the family in this
case confronts is akin to a situation in which a parent cannot return the country of residence—a
situation that our court has recognized as intolerable in Pliego, and that other signatories have
likewise recognized as intolerable.

       The intolerableness of this situation is further heightened in the asylum context because a
child’s parent must choose between living in the same country as the child and avoiding the
parent’s own well-founded fear of persecution. “[T]he Convention’s mandate of return gives
way before the primary interest of any person in not being exposed to physical or psychological
danger[.]” Simcox, 511 F.3d at 609 (citations and internal quotation marks omitted)). It cannot
be the case that the Hague Convention was intended to require the removal of children in such
circumstances.

       The majority’s contrary holding relies almost exclusively on the Fifth Circuit’s opinion in
Sanchez, but it is irreconcilable with Sanchez’s holding. It is true that the Fifth Circuit held that
“the asylum finding that the children have a well-founded fear of persecution does not substitute
for or control a finding under Article 13(b) of the Convention.” 761 F.3d at 510. It is also true
that asylum adjudications apply a different evidentiary burden than the Hague Convention. From
these two statements, the majority extrapolates that a district court need not consider an asylum
grant at all. This all-or-nothing dichotomy stretches Sanchez past its breaking point and is
inconsistent with both the Hague Convention and the United States’s asylum obligations. An
asylum grant is not dispositive. It remains, however, “relevant to any analysis of whether the
Article 13(b) . . . exception applies.” Sanchez, 761 F.3d at 511. For this reason, the district
 No. 20-5283                           Salame Ajami v. Tescari Solano                                      Page 19


court must consider a grant of asylum when deciding whether to order the return of a child
pursuant to the Hague Convention.

C. Article 20

         Although Article 13(b) alone suffices to show why the district court was required to
consider the asylum grant, there is a parallel reason found in Article 20. The Article 20
affirmative defense applies when “[t]he return of the child . . . would not be permitted by the
fundamental principles of the requested State relating to the protection of human rights and
fundamental freedoms.” Hague Convention, art. 20.4

         It is true that Article 20 is for “the rare occasion that return of a child would utterly shock
the conscience of the court or offend all notions of due process.” 51 Fed. Reg. at 10,510.
Consequently, the exception has been only rarely applied by U.S. Courts. See Guerrero v.
Oliveros, 119 F. Supp. 3d 894, 916 (N.D. Ill. 2015) (“[T]he Court was unable to find[] a single
case where the court refused to return a child based on Article 20.”); Aly v. Aden, No. 12-1960
(JRT/FLN), 2013 WL 593420, at *19 (D. Minn. 2013) (“The Court has found no cases in which
a United States court has applied this exception to prevent the return of a child.”); but see
Galaviz v. Reyes, No. EP-21-00286-FM, 2022 WL 620702 (W.D. Tex. Feb. 22, 2022) (holding
that Article 20 applied because the child would be unable to attend school if returned to Mexico
because the school was unable to accommodate his special needs).

         Nevertheless, asylum protections derive from “fundamental principles . . . relating to the
protection of human rights and fundamental freedoms.” Hague Convention, art. 20. The 1951
Convention Relating to the Status of Refugees (“1951 Convention”) provides: “No Contracting
State shall expel or return (‘refouler’) a refugee in any manner whatsoever to the frontiers of
territories where his life or freedom would be threatened on account of his [protected status].”
1951 Convention, art. 33, ¶ 1;5 see also Universal Declaration of Human Rights, art. 14 (1948)


         4
          Salame’s assertion that Tescari failed to Raise Article 20 issues before the trial court is incorrect. See R.
34 (Trial Br. at 5–6) (Page ID #614–15).
         5
          The United States acceded to this provision in the 1951 Protocol because it was adopted by the 1967
United Nations Protocol Relating to the Status of Refugees, to which the United States was a party. See 19 U.S.T.
6225, T.I.A.S. No. 6577 (1968).
 No. 20-5283                     Salame Ajami v. Tescari Solano                            Page 20


(“Everyone has the right to seek and to enjoy in other countries asylum from persecution.”). The
1951 Convention’s use of the phrase “in any manner whatsoever” demonstrates that this
principle is intended to reach broadly: it is incompatible with that language to look for loopholes
through which refugees can be removed.

       Consistent with its international human rights obligations, Congress has enacted laws that
protect refugees against being returned to the country from which they fled. Federal asylum laws
prohibit the executive branch from removing such persons. See 8 U.S.C. § 1158(c)(1) (“[T]he
Attorney General . . . shall not remove or return the alien to the alien’s country of nationality.”).
I do not disagree with the majority that this provision directly applies to only the executive
branch and not the judiciary. But ordering the return of children, when our country’s asylum
laws would prohibit the executive from enforcing such an order, cannot be consistent with the
protection of human rights and fundamental freedoms. Such a return goes against the broad
principles espoused by both domestic and international law.

       Although no U.S. court has squarely answered whether the Article 20 exception applies
in a situation in which a parent or child was granted asylum, the Ontario Court of Appeals in
A.M.R.I., [2011] O.N.C.A. 417 ¶ 71, held that the Article 20 exception applies to cases involving
refugee children. It explained that “[u]nder both [Canadian law] and its international human
rights obligations, Canada is prohibited from engaging in the refoulment of Convention refugees,
including refugee children.” Id. Additionally, the Fifth Circuit in Sanchez, 761 F.3d at 511,
explained that the asylum grants “are relevant to any analysis of whether the Article 13(b) or 20
exception applies.” Returning an individual who has been granted asylum to their country of
nationality violates basic human rights principles and shocks the conscience.

       Finally, recognizing that a situation in which individuals have been granted asylum falls
within the Article 20 exception does not conflict with the purposes of the Hague Convention.
First, “the Hague Convention is generally intended to . . . deter parents from crossing borders in
search of a more sympathetic court.” Friedrich, 78 F.3d at 1064. This principle does not come
into play when a parent has a well-founded fear of persecution in their home country. In such
cases, parents are not crossing borders to forum shop; they are crossing the borders to avoid
persecution. Second, “[t]he Convention is based on the principle that the best interests of the
 No. 20-5283                    Salame Ajami v. Tescari Solano                         Page 21


child are well served when decisions regarding custody rights are made in the country of habitual
residence.” Abbott, 560 U.S. at 16. However, requiring the return of a child to a country that is
unable to adjudicate custody disputes “would defeat the Convention’s object and purpose,
because custody could not be adjudicated at all.” Pliego, 843 F.3d at 233. Because an individual
who has been granted asylum is likely unable to fully access the courts in the country from
which they have fled persecution, refusing return in such cases does not conflict with the Hague
Convention.

       Tescari, who was a member of the political party that opposes the Maduro regime, was
granted asylum in the United States. R. 69-9 (Asylum Docs.) (Page ID #1112–13); R. 99 (Tr. at
154) (Page ID #2449). The children were granted asylum as well. R. 69-9 (Asylum Docs.)
(Page ID #1114–17). Yet, the district court’s opinion did not discuss whether the asylum grants
implicate the Hague Convention’s affirmative defenses. Because the district court abused its
discretion in failing to consider the asylum grants, I would remand this case for further
proceedings. I respectfully dissent.